Casey, J. (concurring in part and dissenting in part).
Under the clear wording of County Law § 701, we find no authorization, express or implied, permitting reimbursement to petitioner as a Special District Attorney for payments of fees and expenses made or incurred by him on behalf of attorneys and legal staff that he appointed sua sponte. Both before and after its August 22, 1991 amendment, the statute limits the payment of necessary disbursements and reasonable compensation to "the services of the person so appointed and acting, as certified by the presiding judge or justice” (County Law § 701 [5] [emphasis supplied]). This statutory provision is unambiguous, and "a very important purpose is served by adhering to the plain language of the statute and to its exceptional function of displacing an elected constitutional officer” (People v Leahy, 72 NY2d 510, 514). The appointment of the Special District Attorney must, therefore, be considered a personal appointment, and the payment of disbursements and reasonable compensation pursuant to County Law § 701 is limited to compensation for the services of the Special District Attorney himself.
Pursuant to County Law § 701 (4), the Special District Attorney "shall possess the powers and discharge the duties of the district attorney during the period for which he or she shall be appointed”. A District Attorney’s authority to appoint assistants and other legal staff is not derived from the general powers of the office (see, County Law § 700), but from specific provisions contained in County Law §§ 702 and 703. Pursuant to County Law § 702 (1), a District Attorney can appoint assistants only if authorized to do so by the county board of *267supervisors, and County Law § 703 authorizes a District Attorney to employ counsel to assist in the trial of a crime which presents unusual difficulty, but only with the written approval of the County Judge. It is clear, therefore, that a Special District Attorney lacks the authority to make sua sponte appointments of assistants and other legal staff.
The appointment of the Special District Attorney by the trial court insures that the appointee will be qualified and experienced, and the appointee is directly responsible and answerable to the appointing court for the proper performance of the duties of the office underlying the appointment. To permit the Special District Attorney to act sua sponte and make his own appointments tends to dilute, if not destroy, this chain of direct responsibility that should exist between the court and the person performing the duties of the office of Special District Attorney.
The majority concludes that the Special District Attorney’s appointment of other attorneys and legal staff, whose fees are payable at a lesser rate than the Special District Attorney’s fees, will benefit the public treasury, but in this case the public treasury is being asked to pay out some $84,000 for the presentation to the Grand Jury of two misdemeanors, one of which was immediately dismissed on the Special District Attorney’s own motion and the other of which was disposed of by plea. Considering that the elected District Attorney’s annual salary for an entire year of investigation, presentation and prosecution of offenses was $82,000, the procedure employed by the Special District Attorney in this case should not be viewed as an exercise in fiscal economy.
For all of these reasons, reimbursement to the Special District Attorney for disbursements and legal fees incurred by him on behalf of his own appointees should be denied in its entirety, as an unauthorized expenditure of public funds, and that part of the order appealed from which allows such reimbursement to the Special District Attorney should be reversed. As to the 74.5 additional hours of services that the majority has found attributable to the Special District Attorney personally at an hourly rate of $100, we have no objection to the payment of that amount.
Weiss, P. J., and Levine, J., concur with Mahoney, J.; Casey and Mercure, JJ., concur in part and dissent in part in a separate opinion by Casey, J.
Ordered that the order is modified, on the facts, without *268costs, by reversing so much thereof as awarded petitioner $48,667.50 in legal fees for his services as Special District Attorney; the fee award is reduced to $22,518.50; and, as so modified, affirmed.